Exhibit 99.2 Updates to Platform Specialty Products Corporation’s Quarterly Report on Form 10-Q for the Fiscal Quarter ended March 31, 2014 Part I.Financial Information Item1. Financial Statements PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended March 31, Three months ended March 31, Successor Predecessor Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, technical, general and administrative Research and development Restructuring - Total operating expenses Operating profit Other (expense) income: Interest, net ) ) Other (expense) income, net ) ) ) (Loss) income before income taxes, non-controlling interests and accrued payment-in-kind dividends on cumulative preferred shares ) Income tax provision ) ) Net (loss) income ) Net income attributable to the non-controlling interests ) ) Net (loss) income attributable to common shareholders ) Accrued payment-in-kind dividend on cumulative preferred shares - ) Net (loss) income attributable to common shares $ ) $ Earnings (loss) per share Basic $ ) n/a Diluted $ ) n/a Weighted average shares outstanding (In thousands) Basic n/a Diluted n/a See accompanying notes to condensed consolidated financial statements PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three months ended March 31, Three months ended March 31, Successor Predecessor Net (loss) income $ ) $ Other comprehensive income (loss), before tax Foreign currency translation adjustments ) Pension and postretirement plan - Unrealized (loss) gain on available for sale securities ) Derivative financial instruments revaluation 15 ) Total other comprehensive income (loss), before tax ) Income tax benefit on comprehensive income (loss) 19 Other comprehensive income (loss), net of tax ) Comprehensive income attributable to the non-controlling interests ) ) Comprehensive loss attributable to common shareholders $ ) $ ) See accompanying notes to condensed consolidated financial statements PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share amounts) March 31, 2014 December 31, 2013 Assets Cash & cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $10,242 and $10,113 at March 31, 2014 and December 31, 2013, respectively Inventories Prepaid expenses & other current assets Total current assets Property, plant & equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities & Stockholders' Equity Accounts payable Accrued salaries, wages and employee benefits Current installments of long-term debt Accrued income taxes payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Long-term retirement benefits, less current portion Long-term deferred income taxes Long-term contingent consideration Other long-term liabilities Total liabilities Commitments and contingencies (Note 13) Redeemable 401(k) plan interest - Stockholders' Equity Preferred shares (2,000,000 designated as Series A), 5,000,000 shares authorized, 2,000,000 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 20 - Common shares, $0.01 par value (effective January 23, 2014), 200,000,000 shares authorized, 120,239,236 and 103,571,941 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders equity Non-controlling interests Total equity Total liabilities, redeemable 401(k) plan interest and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three months ended March 31, Three months ended March 31, Successor Predecessor Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income from operations to net cash flows provided by operating activities: Depreciation and amortization Non-cash fair value adjustment to contingent consideration - Manufacturer's profit in inventory adjustment - Other, net ) Changes in assets & liabilities, net of acquisitions: Accounts receivable ) ) Inventories ) ) Accrued expenses ) Other assets and liabilities ) Net cash flows provided by operating activities Cash flows from investing activities: Capital expenditures, net ) ) Acquisition of business, net - Other, net ) ) Net cash flows provided by (used in) investing activities ) Cash flows from financing activities: Repayments of borrowings ) ) Proceeds from issuance of common stock, net - Other, net ) ) Net cash flows provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) 1. BASIS OF PRESENTATION Platform Specialty Products Corporation and its subsidiaries (“Platform,” the “Company,” “we” or “us”)(formerly named Platform Acquisition Holdings Limited) is a global producer of high-technology specialty chemical products and provider of technical services and currently operates through its indirect subsidiary, MacDermid, Incorporated (“MacDermid” or the “Predecessor”).Platform was originally incorporated with limited liability under the laws of the British Virgin Islands under the BVI Companies Act on April 23, 2013. Until its acquisition of MacDermid on October 31, 2013, the Company had neither engaged in any operations nor generated any income. As such, the Company was considered to be in the development stage as defined in FASB Accounting Standards Codification 915, or FASB ASC 915, “Development Stage Entities,” and was subject to the risks associated with activities of development stage companies. The Company selected December 31 as its fiscal year end. On October 31, 2013, Platform indirectly acquired substantially all of the equity of, MacDermid Holdings, LLC (“MacDermid Holdings”), which owned approximately 97% of MacDermid (the “MacDermid Acquisition”). As a result, Platform became a holding company for the MacDermid business.We acquired the remaining 3% of MacDermid on March 4, 2014, pursuant to the terms of an Exchange Agreement, dated October 25, 2013, between us and the fiduciaries of the MacDermid, Incorporated Profit Sharing and Employee Savings Plan (the “MacDermid Savings Plan”).Concurrently with the closing of the MacDermid Acquisition, we changed our name to Platform Specialty Products Corporation. On January 22, 2014, we changed our jurisdiction of incorporation from the British Virgin Islands to Delaware (the “Domestication”) and on January 23, 2014, our shares of common stock, par value $0.01 per share (“Common Stock”) began trading on the New York Stock Exchange (“NYSE”) under the ticker symbol “PAH”. The accompanying unaudited condensed consolidated interim financial statements and information included herein are for the Company as of March 31, 2014 and December 31, 2013 and for the period from January 1, 2014 through March 31, 2014 (the “Successor Period”), and for MacDermid for the period from January 1, 2013 through March 31, 2013 (the “Predecessor Period”), which preceeded the consummation of the MacDermid Acquisition.These unaudited condensed consolidated interim financial statements and related information have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the applicable rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. These unaudited condensed consolidated interim financial statements reflect all adjustments that are, in the opinion of management, normal and recurring and necessary for a fair statement of the results for the interim period but are not necessarily indicative of the results of operations for the full fiscal year 2014 or any future period. The Condensed Consolidated Balance Sheet at December31, 2013 has been derived from the audited financial statements as of that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. These unaudited condensed consolidated interim financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto included in the Company’s latest Annual Report on Form10-K for the fiscal year ended December31, 2013, filed with the SEC on March 31, 2014. Certain reclassifications and revisions have been made to the Consolidated Balance Sheet at December 31, 2013 and corresponding disclosures in accordance with Financial Accounting Standards Board (the “FASB”)ASC Topic 805, “Business Combinations” to reflect retrospective purchase accounting adjustments to the preliminary estimated fair values of certain assets acquired and liabilities assumed upon completion of the MacDermid Acquisition in addition to accumulated other comprehensive income. See Note 2 – “Acquisitions of Businesses” for further discussion.” In March 2013, the Financial Accounting Standards Board (the “FASB”)issued ASU No. 2013-05, “Foreign Currency Matters (Topic 830): Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity, (a consensus of the FASB Emerging Issues Task Force)” which resolves diversity in practice regarding the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investments in a foreign entity. In addition, the standard resolves diversity in practice for the treatment of business combinations achieved in stages involving a foreign entity. The guidance is effective prospectively for fiscal years and interim periods beginning after December 15, 2013. The adoption of this new ASU did not have a material impact on our consolidated financial position, results of operations or cash flows in the Successor Period. PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) 2.ACQUISITIONS OF BUSINESSES MacDermid Acquisition On October 31, 2013, the Company completed the MacDermid Acquisition. The total consideration paid in connection with the MacDermid Acquisition and the acquisition of the approximately 3% of MacDermid equity interests (the “MacDermid Plan Shares”) not already held by MacDermid Holdings was approximately $1,800,000 (including the assumption of approximately $754,200 of indebtedness), plus (i) up to $100,000 of contingent consideration tied to achievement of EBITDA and stock trading price performance metrics over a seven-year period following the closing of the MacDermid Acquisition and (ii) an interest in certain MacDermid pending litigation. As a result of a favorable adjustment to the preliminary estimated working capital factored into the purchase price, the Company received a payment of approximately $8,540 in January 2014 which is reflected in “Acquisition of business, net” in the accompanying Condensed Consolidated Statements of Cash Flows. The fair value of contingent consideration was measured based on significant inputs not observable in the market, which are considered to be Level 3 inputs under the ASC 820 fair value hierarchy (see Note 10). Key assumptions included in the fair value calculation of the EBITDA related earnout include a discount rate of approximately 2% and expected future value of payments of $60,000 calculated using a probability weighted EBITDA assessment with higher probability associated with the Company achieving the maximum EBITDA targets. Key assumptions included in the fair value calculation of the stock price related earnout include the fair value of Common Stock and an assumption of volatility.The stock price related earnout was calculated using a Monte Carlo simulation.At the inception of the MacDermid Acquisition, the fair value of the contingent payments was $35,500. As of March 31, 2014 and December 31, 2013, the fair value of the contingent consideration was $47,800 and $34,800, respectively, which was included in “Other long-term liabilities” in the accompanying Condensed Consolidated Balance Sheets. The $13,000 increase in fair value during the three months ended March 31, 2014, which is recorded in “Selling, technical, general and administrative expenses” in the accompanying Condensed Consolidated Statements of Operations, was primarily due to the first target of the stock trading price metric being achieved. The excess of the cost of the MacDermid Acquisition over the net of amounts assigned to the fair value of the assets acquired and the liabilities assumed was recorded as goodwill. None of the goodwill recorded in connection with the MacDermid Acquisition is expected to be deductible for tax purposes. During the Successor Period, the Company revised its allocations of the purchase price as follows: PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) Purchase Price Allocation (in thousands): Preliminary value assigned: Accounts receivable $ Inventories Other current assets Property, plant and equipment Customer relationships Developed technology Tradenames Goodwill Other assets Accounts payable ) Other current liabilities ) Long-term debt ) Non-current deferred tax liability ) Contingent consideration ) Redeemable 401(k) plan interest ) Other liabilities ) Total purchase price $ The measurement period adjustments described above had a cumulative $900 impact to amortization expense which was recorded in the three months ended June 30, 2014 as the impact on the three months ended March 31, 2014 was not material. Certain sellers of MacDermid exchanged their equity in MacDermid for equity in a wholly owned subsidiary, Platform Delaware Holdings, Inc. (“PDH”), and a proportionate share of the contingent consideration described above and an interest in certain MacDermid pending litigation (referred to as “Retaining MacDermid Holdings”).This 6.76% ownership has been accounted for as a non-controlling interest in the Company’s financial statements.The holders of the Retaining MacDermid Holdings can exchange their shares for Platform common stock beginning on November 1, 2014 up to 25% a year at their election.Potential shares of Common Stock issuable upon the exchange are 8,900,000.This equity is classified as a “Non-controlling interest” in the accompanying Condensed Consolidated Balance Sheets. Upon the closing of the MacDermid Acquisition, the MacDermid Savings Plan retained a 3% interest in MacDermid. The fair value of the obligation to purchase these shares of $20,972 was recorded as a redeemable 401(k) interest in the mezzanine section of the Consolidated Balance Sheets at December 31, 2013 since it could be settled in either cash or stock. On March 4, 2014, pursuant to the terms of an Exchange Agreement, dated October 25, 2013, between the Company and the fiduciaries of the MacDermid Savings Plan, the Company acquired the remaining approximately 3% of the MacDermid Plan Shares for approximately $2,600 in cash (which is reflected in “Acquisition of business, net” in the accompanying Condensed Consolidated Statements of Cash Flows) and 1,670,386 shares of the Company’s Common Stock. As the Company’s inception date was April 23, 2013, no pro-forma financial disclosures are necessary as all of the results of operations of MacDermid are included in the Successor and Predecessor Periods. Other During the quarter ended March 31, 2012, MacDermid acquired 95% of the stock of a specialty chemical business in Brazil for a total purchase price of $8,900. This business was acquired to complement the service and product offerings within Brazil and its balance sheet and results of operations have been integrated into the Performance Materials segment. During the first quarter of 2014, the remaining $1,114 purchase price was paid. PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) 3.INVENTORIES The major components of inventory were as follows March 31, 2014 December 31, 2013 Finished goods $ $ Raw materials and supplies Equipment Total inventory, net $ $ In connection with the MacDermid Acquisition, the fair value assessment of inventory resulted in an increase to finished goods of $35,868 consisting of $23,992 charged through earnings in the prior year and $11,956 charged through the Condensed Consolidated Statement of Operations in the three months ended March 31, 2014 based on our estimated inventory turnover. 4.PROPERTY, PLANT AND EQUIPMENT The major components of property, plant and equipment were as follows: March 31, 2014 December 31, 2013 Land and leasehold improvements $ $ Buildings and improvements Machinery, equipment and fixtures Less: accumulated depreciation ) ) Construction in process Property, plant and equipment, net $ $ For the Successor and Predecessor Periods, the Company recorded depreciation expense of $3,573 and $3,152, respectively. 5.GOODWILL AND INTANGIBLE ASSETS The changes in the carrying amount of goodwill by segment are as follows: Performance Materials Graphic Solutions Total Balance, December 31, 2013 $ $ $ Foreign currency translation and other Balance, March 31, 2014 $ $ $ The carrying value of indefinite-lived intangible assets other than goodwill which consist solely of tradenames was $70,937 and $70,913 at March 31, 2014 and December 31, 2013, respectively. PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) Intangible assets subject to amortization were as follows: March 31, 2014 December 31, 2013 Gross Carrying Amount Accumulated Amortization and Foreign Exchange Net Book Value Gross Carrying Amount Accumulated Amortization and Foreign Exchange Net Book Value Customer lists $ $ ) $ $ $ ) $ Developed technology ) ) Total $ $ ) $ $ $ ) $ Customer relationships have useful lives ranging from 8 to 20 years and developed technology have useful lives ranging between 7 to 10 years. This results in weighted average useful lives for customer relationships and developed technology, of approximately 16 years and 10 years, respectively, for an aggregate weighted average useful life of approximately 15 years at March 31, 2014. For the Successor and Predecessor Periods, the Company recorded amortization expense on intangible assets of $13,317 and $6,735, respectively. 6. EQUITY COMPENSATION PLANS On October 31, 2013, the Company’s Board of Directors approved the Platform Specialty Products Corporation 2013 Incentive Compensation Plan, and on December 16, 2013 the Board of Directors approved the Platform Specialty Products Corporation Amended and Restated 2013 Incentive Compensation Plan (the “2013 Plan”), which will be submitted to the Company’s stockholders for approval within 12 months. The purpose of the 2013 Plan is to assist the Company and its subsidiaries and other designated affiliates in attracting, motivating, retaining and rewarding high-quality executives and other employees, officers, directors, consultants and other persons who provide services to our Company or its affiliates. The 2013 Plan is to be administered by a committee designated by the Company’s Board of Directors consisting of not less than two directors (the “Committee”); provided, however, that except as otherwise expressly provided in the 2013 Plan, the Board of Directors may exercise any power or authority granted to the Committee under the 2013 Plan. The Committee is authorized to select eligible persons to receive awards, determine the type, number and other terms and conditions of, and all other matters relating to, awards, prescribe award agreements (which need not be identical for each participant), and the rules and regulations for the administration of the 2013 Plan, construe and interpret the 2013 Plan and award agreements, and correct defects, supply omissions or reconcile inconsistencies therein, and make all other decisions and determinations as the Committee may deem necessary or advisable for the administration of the 2013 Plan. The total number of shares of Common Stock of our Company that may be subject to the granting of awards under the 2013 Plan is equal to 15,500,000 shares. The Company has granted 329,823 restricted stock units with a maximum value of $7,100 pending approval of the Amended and Restated Incentive Compensation Plan at the annual shareholders meeting. There was no compensation expense associated with these awards for the three months ended March 31, 2014 as an accounting grant date will be established upon approval. The Company also granted 9,242 restricted stock units to directors of the Company that will vest upon approval of the Amended and Restated Incentive Compensation Plan at the annual shareholders meeting. Compensation expense associated with these awards was not material for the three months ended March 31, 2014. Effective March 6, 2014, the Board of Directors adopted the Company’s 2014 Employee Stock Purchase Plan (the “ESPP”), subject to approval by our stockholders within 12 months. If stockholder approval is not obtained, then the ESPP and any grants made thereunder will immediately terminate and be null and void. The purpose of the ESPP is (i) to provide eligible employees of the Company and participating companies (as defined in the ESPP) who wish to become stockholders of Platform a convenient method of doing so, (ii) to encourage employees to work in the best interests of Platform’s stockholders, (iii) to support recruitment and retention of qualified employees, and (iv) to provide employees an advantageous means of accumulating long-term investments. The Board of Directors approved a maximum of 5,178,815 shares of the Company’s Common Stock, to be reserved and made available for issuance under the ESPP. As of March 31, 2014, no shares have been issued under the ESPP. PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) On April 13, 2007, the Predecessor authorized and issued 2,150,000 Class A Junior Shares (the “A Shares”) to employees who purchased both preferred and common shares of the Predecessor as part of a $7,000 management buy-in of both preferred and common shares of the Predecessor (the “Merger”). Vesting of the A Shares occurred evenly over a five year period and required continued employment. Forfeited A Shares could be reissued at the Board of Directors’ discretion. Holders of the A Shares were not entitled to any dividends at the time that they vest, but were entitled to distributions if declared by the Board of Directors of MacDermid Holdings. Any such distributions, when declared, would be paid in the order of priority specified in the MacDermid Holdings operating agreement. The redemption value of the A Shares was based on a sliding formula which took into account the final valuation of MacDermid at a “liquidity event”, such as an initial public offering or sale of MacDermid. At the point of the liquidity event, the A Shares were to be liquidated in their order of priority or seniority, as compared to each of MacDermid’s debt and equity instruments. If during the liquidity event, there were not enough proceeds to redeem MacDermid’s debt and equity instruments with senior claims, then the A Shares would potentially have a $0 value. The A Shares were valued at $1.00 per share for equity compensation expense purposes based upon the issuance price of the common stock in connection with the Merger, which was determined based on various factors including the lack of liquidity of the common stock, the general and industry specific economic outlook and the relative rights of the holders of capital stock of the Predecessor and MacDermid Holdings to receive assets of the Predecessor upon a liquidation event. A key assumption in determining the value of the A Shares was that the Predecessor would attain the performance metrics required for full vesting of the B Shares described below because the number of B Shares vested at the time of any liquidation event would impact the amount of assets available for distribution to the A Shares upon such liquidation event. As the A Shares vested, the Predecessor recorded equity based compensation expense and the number of vested A Shares reflected on the balance sheet was increased. For the three months ended March 31, 2013 the Predecessor recorded equity based compensation expense of $3, based upon the vesting of the A Shares. The total intrinsic value of A Shares exercised for the three month period ended March 31, 2013 was $0. On April 13, 2007, the Predecessor authorized 1,620,hares for issuance. In May 2008, the Company issued 1,364,000 Class B Junior Performance Shares (“B Shares”). The B Shares carried a vesting period of one to four years as well as performance conditions when issued. The B Shares were modified by resolution of the Predecessor’s Board of Directors on February 28, 2011, subject to MacDermid Holdings member consent, to take into account the divestitures and acquisitions undertaken by MacDermid since 2007 and the difficult global economic conditions that occurred in 2009. MacDermid Holdings member consent was completed on April 4, 2011. The change resulted in the reinstatement of shares previously forfeited under the former performance metrics. As a result of the modification of the performance metrics, the Predecessor determined the estimated fair value of the B Shares as of the modification date to be $0.67 per share. The stock valuation model that the Predecessor utilized and that was used to estimate the fair value of the B Shares considered a number of factors including operating and financial performance, the lack of liquidity of the Predecessor’s common stock and the relative rights of the holders of capital stock of the Predecessor and MacDermid Holdings to receive assets of the Predecessor upon a liquidation event. The key assumptions and estimates in determining the value of the B Shares were (1) the assumption that the Predecessor would attain the modified performance metrics required for full vesting of the B Shares and (2) the estimation of the fair value of the Predecessor’s common stock on the modification date of the B Shares. None of the specific terms of the B Shares, other than their vesting terms and the rights of the holders of the B Shares in a liquidation event relative to the rights of the holders of the common shares, preferred shares and A Shares, impacted the fair value of the B Shares. The B Shares were to vest ratably on each of March 31, 2011, 2012, 2013, 2014 and 2015 (each, a “Vesting Date”) if the Predecessor attained the modified performance metrics with respect to the calendar year immediately prior to the year of the applicable Vesting Date (a “Performance Vesting Target”), or upon a change in control. MacDermid met the modified performance metrics for calendar year 2012 resulting in 20% of the B shares vesting as of March 31, 2013. During the three months ended March 31, 2013, $36 was recognized as equity compensation expense was recorded related to the B Shares. Compensation expense related to the B Shares is recorded when the Company’s management concludes that the achievement of the performance condition contained in the B Shares is probable. On January 29, 2013, the Predecessor authorized for issuance 5,000,000 Class C Junior Shares. The Class C Junior Shares were allocated to three tranches of 1,666,666 shares each and defined as Class C-1 Junior Shares, Class C-2 Junior Shares and Class C-3 Junior Shares (collectively, “C Shares”). The Class C-1 Junior Shares vested upon the grant date of January 29, 2013. Class C-2 Junior Shares were to vest on January 1, 2014 and the Class C-3 Junior Shares were to vest on January 1, 2015. The number of issued and awarded Class C Junior Shares was 4,890,000 shares or 1,630,000 shares each for the Class C-1 Junior Shares, Class C-2 Junior Shares and Class C-3 Junior Shares. The value of the C Shares was measured based upon the performance criteria in the operating agreement of MacDermid Holdings based on the estimated equity value of the Predecessor. The C Shares were to be paid in cash in accordance with the operating agreement of MacDermid Holdings upon a change in control, liquidating event or initial public offering. Payment for the C shares required continued employment through a change in control, liquidating event, or initial public offering. The C Shares were considered liability-classified awards with the related fair value recognized as compensation expense ratably over the performance period, with changes in the fair value of the award cumulatively adjusted through compensation expense each period. During the Predecessor Period no compensation expense was recognized related to the C Shares as a change in control, liquidating event or initial public offering related to the Company (as defined in the MacDermid Holdings operating agreement) was not probable. The estimated fair value of the Class C Shares (all tranches) was approximately $9,030 at March 31, 2013. PLATFORM SPECIALTY PRODUCTS CORPORATION AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (in thousands, except share and per share amounts) (Unaudited) 7.PENSION, POST-RETIREMENT AND POST-EMPLOYMENT PLANS The components of net periodic pension and postretirement benefit costs for the Successor and Predecessor Periods are as follows: For the three months ended March 31, 2014 For the three months ended March 31, 2013 (Successor) (Predecessor) Pension & SERP Benefits: Domestic Foreign Domestic Foreign Net periodic cost (benefit): Service cost $
